Citation Nr: 1214590	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-16 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.  

3.  Entitlement to service connection for an eye condition, claimed as secondary to diabetes mellitus.  

4.  Entitlement to service connection for kidney disease, claimed as secondary to diabetes mellitus.  

5.  Entitlement to service connection for anemia, claimed as secondary to diabetes mellitus.  

6.  Entitlement to service connection for perforating dermatosis, claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above in November 2006.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or in or near the Korean demilitarized zone and, thus, is not presumed to have been exposed to herbicides.  

2.  The evidence of record does not establish that the Veteran served at a location outside of Vietnam where herbicides were used or that his military service included exposure to herbicides.  

3.  The preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus is due to any incident or event in active military service; nor may diabetes mellitus be presumed to have been incurred during service, to include as a result of herbicide exposure or as a chronic disease.  

4.  The preponderance of the evidence is against a finding that the Veteran's current hypertension, eye condition, kidney disease, anemia, or perforating dermatosis is due to any incident or event in active military service, to include as proximately due to, the result of, aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been incurred as a result of service, to include as due to exposure to herbicides during military service or as a chronic disease.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  Hypertension, an eye disorder, kidney disease, anemia, and perforating dermatosis were not incurred in or aggravated by the Veteran's active duty military service, are not secondary to a service-connected disability, and may not be presumed to have been incurred as a result of service as a chronic disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letter dated February and May 2006, which were sent prior to initial unfavorable AOJ decision issued in October 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The October 2006 letter informed the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered, including his records from the Social Security Administration (SSA).  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

The Board notes that the Veteran submitted evidence in support of his claim after the RO issued the Statement of the Case (SOC) in April 2008.  The Board also notes that 38 C.F.R. § 20.1304 (c) requires that all new evidence be referred to the agency of original jurisdiction for review unless waived by the appellant or representative.  However, review of the evidence reveals that this evidence is essentially duplicative of evidence previously considered by the RO, namely statements from the Veteran in support of his claim and Internet articles showing that herbicides were used to defoliate the Haines-Fairbanks Pipeline in Alaska from 1954 to 1973.  Since this evidence is essentially duplicative of evidence previously considered and addressed by the RO in the March 2008 SOC, the Board finds that a remand to the RO for consideration of this evidence is not necessary.  See also 38 C.F.R. § 19.31 (2011).  

The Veteran has not been afforded a VA examination in conjunction with the claims on appeal.  However, the Board finds that a VA examination and/or opinion need not be obtained in this appeal for reasons discussed in detail in the Analysis section of this decision.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection for certain chronic disorders, including type II diabetes mellitus and hypertension, will be rebuttably presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year following active service.  38 U.S.C.A. § 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Diabetes Mellitus

The Veteran is seeking service connection for type II diabetes mellitus on the basis that he believes his disability is related to his exposure to herbicides during military service.  The Veteran has asserted that, while he never served in-country in the Republic of Vietnam, he believes he was exposed to herbicides while serving in Alaska.  Specifically, the Veteran has asserted that he was stationed in Alaska from 1971 to 1972 where he worked as a forklift operator in warehouses where drums of liquids were stored.  He has asserted that, while he did not know the contents of the drums, he knows that spills occurred.  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In this context, the Board notes that the Department of Defense (DoD) has provided VA with information concerning the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam.  See DoD Herbicides Outside of Vietnam.  However, exposure to herbicides at these locations must be verified as a presumption of exposure has not been established by VA.  

In this case, review of the record reveals the Veteran has a current diagnosis of type II diabetes mellitus.  See VA outpatient treatment records dated 1998 to 2006.  However, the evidence does not show, nor does the Veteran allege, that he served in the Republic of Vietnam or in or near the Korean DMZ.  Therefore, he is not presumed to have been exposed to herbicides during service and service connection for diabetes mellitus may not be presumptively established based upon herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

In addition, the evidence does not show, nor does the Veteran allege, that he manifested symptoms of or was diagnosed with diabetes mellitus within his first post-service year.  Indeed, the first time the Veteran is shown to have a diagnosis of diabetes mellitus is in October 1998, and there is no other lay or medical evidence of record which shows that the Veteran was diagnosed with diabetes at any time prior to 1998.  Therefore, presumptive service connection for diabetes mellitus as a chronic disease is not warranted in this case.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(a).  

Nevertheless, as noted, the Veteran may establish service connection with proof of direct causation.  Combee, supra.  

As noted, the Veteran has asserted that he believes his current diagnoses of diabetes mellitus is related to the use of herbicides at his duty station in Alaska.  In this regard, as noted, the DoD has compiled a list of locations where herbicides were used outside of Vietnam; however, locations in Alaska are not included on that list.  In addition, the U.S. Army and Joint Services Records Research Center (JSRRC) was requested to locate records which document the use of herbicides in Alaska; however, that agency was unable to locate any documentation which verifies that the herbicide Agent Orange was tested, sprayed, or stored in Alaska during the time period reported by the Veteran.  See August 2006 JSRRC response.  

Nevertheless, in support of his claim, the Veteran has submitted Internet articles which reflect that the Army used herbicides to defoliate the Haines-Fairbanks Pipeline in Alaska, which was used from 1954 to 1973 to transport petroleum products throughout Alaska.  

While this evidence establishes that herbicides were used on the Haines-Fairbanks Pipeline in Alaska, neither the Veteran's statements nor the articles submitted confirm that he was actually exposed to herbicides during military service.  Indeed, the Board notes that the Veteran has not asserted or submitted any evidence which shows that his military duties included working near or being stationed by the pipeline where herbicides were used.  Instead, the Veteran has only asserted that he worked in warehouses in Alaska where big drums of liquids, with unknown contents, were stored.  

In evaluating this claim, the Board notes that the Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, in order to establish service connection based upon herbicide exposure at a location outside of Vietnam, exposure to herbicides must be verified.  At best, the evidence shows that the Veteran served at warehouses in Alaska where drums of liquid were stored and that herbicides were used near the Haines-Fairbanks pipeline.  However, the evidence of record does not include any indication that the drums of liquid with which the Veteran worked contained herbicides or that the Veteran served near the Haines-Fairbanks pipeline.  

Therefore, the Board finds the evidence of record does not verify that the Veteran was exposed to herbicides during his military service, which is required to establish service connection.  

In addition to the foregoing, the Board notes that there is no competent medical evidence of record which is substantiated by sound scientific and medical evidence and suggests that his diabetes mellitus is associated with herbicide exposure, to include any potential exposure incurred during service.  In this context, the Board notes the Veteran has not been afforded a VA examination in conjunction with this claim; however, the Board finds a VA examination is not needed in this case because there is no competent and credible evidence of an event, injury, or disease to which the Veteran's current diabetes mellitus may be related or any indication that his current diabetes may be associated with his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this context, the Board notes that the Veteran's service treatment records do not contain any complaints, treatment, or findings related to diabetes mellitus, or symptoms reasonably attributable thereto, and the first time the Veteran is shown to have diabetes mellitus is in 1998, more than 20 years after he separated from service.  In addition, as noted, there is no medical evidence of record that relates the Veteran's diabetes mellitus with his military service in general, or his exposure to herbicides specifically.  Therefore, the evidence of record does not establish (1) that a chronic disorder related to diabetes mellitus was incurred during service, (2) that the Veteran suffered from continued symptoms related to diabetes mellitus after service, or (3) that a medical professional has related the Veteran's current diabetes mellitus to his military service.  

The Board has considered the Veteran's lay assertions of a nexus between his diabetes mellitus and his service in Alaska; however, diabetes mellitus is not a condition that is generally capable of lay observation.  As a result, the determination as to the presence and etiology of those conditions is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, the question of the relationship between diabetes mellitus and military service is not a simple medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  As such, the Veteran's statements regarding a nexus between his diabetes mellitus and military service are not considered competent or probative evidence favorable to his claim.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the Veteran's current diagnoses of diabetes mellitus is related to his military service, as there is no competent and credible lay or medical evidence that relates his diagnosis to service, to include any reported exposure to herbicides therein.  Because the preponderance of the evidence is against the Veteran's claim, his claim is denied and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Hypertension, Eye Condition, Kidney Disease, Anemia, and Dermatosis

Review of the record reveals that the Veteran was diagnosed with hypertension in January 2004, severe hypertensive retinopathy in July 2004, renal insufficiency in January 2006, anemia in April 2006, and acquired perforating dermatosis in December 2005.  See VA treatment records dated from 1998 to 2006.  The Veteran has asserted that his various diagnoses are secondary to his diabetes mellitus.  See VA Form 21-4138 dated January and March 2006.  

However, the Veteran's secondary service connection claims are premised upon establishing entitlement to service connection for diabetes mellitus.  In light of the Board's decision herein denying service connection for diabetes mellitus, entitlement to service connection for the Veteran's claimed disabilities is not warranted.  Indeed, as noted, service connection has not been established for diabetes mellitus and there is no evidence of record which suggests that the Veteran's disabilities are related to any other disability that was incurred in or aggravated by his active military service.  Therefore, service connection for hypertension, an eye condition, kidney disease, anemia, and perforating dermatosis, claimed as secondary to diabetes mellitus, is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

The Board has considered whether service connection may be granted for any of the Veteran's claimed disabilities on a direct basis.  However, the STRs do not contain any complaints, treatment, or findings related to the claimed disabilities, including at a physical examination conducted one month before he separated from service.  In this regard, the Board notes that the Veteran sought treatment for a swollen eye in October 1971; however, the Veteran was diagnosed with an allergic reaction at that time and there are no other complaints or treatment noted in the record which show that the Veteran incurred any other injury or disease which resulted in a chronic eye disability during service.  Indeed, the Veteran's February 1973 examination report reflects that his blood pressure, eyes, abdomen and viscera, and skin were normal.  

In addition, there is no lay or medical evidence of record which shows that the Veteran suffered from continued symptoms related to his claimed disabilities following service, and the Board notes that the evidence shows the Veteran was diagnosed with his claimed disabilities several years after he was separated from service.  Moreover, the Board notes that there is no medical evidence or opinion of record which suggests or establishes that the Veteran's claimed disabilities were incurred in or are otherwise related to his military service.  

In this regard, the Board notes that, while the Veteran has not been afforded a VA examination in conjunction with his secondary service connection claims, there is no evidence of an event, injury, or disease manifested or incurred during service to which the Veteran's claimed disabilities may be related; nor is there any indication that his current disabilities may be associated with his military service, as there is no credible evidence of continuity of symptomatology or medical evidence suggesting a nexus between the disabilities and service.  See McLendon, supra.  

The Board has also considered whether presumptive service connection may be granted for hypertension as a chronic disease.  However, as noted, the evidence of record does not reflect that hypertension was manifested or diagnosed until January 2004, more than 20 years after the Veteran was separated from service.  Therefore, presumptive service connection for hypertension as a chronic disease is not warranted in this case.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(a).  The Veteran's other claimed disabilities are not diseases for which presumptive service connection is warranted as a chronic disease.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of service connection for hypertension, an eye condition, kidney disease, anemia, or perforating dermatosis on a direct, presumptive, or secondary basis.  The preponderance of the evidence is against a finding that the Veteran's claimed disabilities were incurred in or are otherwise related to his military service, and hypertension is not shown to have been manifested or diagnosed within the Veteran's first post-service year.  In addition, entitlement to service connection for diabetes mellitus has not been granted and there is no competent or credible evidence of record which suggests that his hypertension is otherwise due to any disability that was incurred in or aggravated by military service.  







	(CONTINUED ON NEXT PAGE)


As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application and the Veteran's claims must be denied.  See Gilbert, supra.  


ORDER

Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure, is denied.  

Entitlement to service connection for hypertension, an eye disorder, kidney disease, anemia, and perforating dermatosis, to include as secondary to diabetes mellitus, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


